 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     KNEPPER & CLARK LLC
 4   5510 So. Fort Apache Rd, Suite 30
     Las Vegas, NV 89148
 5
     Phone: (702) 856-7430
 6   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 7   Email: miles.clark@knepperclark.com
 8
     David H. Krieger, Esq.
 9   Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                     DISTRICT OF NEVADA
17   DAVID TURPIN,                                    Case No.: 2:19-cv-01103-JAD-NJK
18

19                                                   STIPULATION AND ORDER TO
                    Plaintiff,
20                                                   EXTEND TIME FOR PLAINTIFF TO
     vs.                                             RESPOND TO TRANS UNION’S
21                                                   MOTION TO DISMISS AMENDED
     EQUIFAX INFORMATION SERVICES, LLC; COMPLAINT
22
     TRANS UNION LLC; and XCEED
23   FINANCIAL CREDIT UNION,
                                                     [FIRST REQUEST]
24                Defendants.
          Plaintiff David Turpin (“Plaintiff”), by and through his counsel of record, and Defendant
25

26   TRANS UNION LLC (“Trans Union”) have agreed and stipulated to the following:

27          1.      On June 25, 2019, Plaintiff filed a Complaint [ECF Dkt. 1].
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO TRANS UNION’S
     MOTION TO DISMISS AMENDED COMPLAINT [FIRST REQUEST] - 1
 1          2.      On August 15, 2019, Trans Union filed a Motion to Dismiss the Complaint [ECF
 2
     Dkt.18].
 3
            3.      On August 29, 2019, Plaintiff filed an Amended Complaint [ECF Dkt. 21].
 4
            4.      On September 26, 2019 Trans Union filed a Motion to Dismiss the Amended
 5

 6   Complaint [ECF Dkt. 35].

 7          5.      Plaintiff’s Response is due October 10, 2019.
 8
            6.      Plaintiff and Trans Union have agreed to extend Plaintiff’s response ten days.
 9
     The parties are engaged in settlement discussions, and are optimistic that this matter may be
10
     resolved informally. As a result, both Plaintiff and Trans Union hereby request this Court to further
11

12   extend the date for Plaintiff to respond to Trans Union’s Motion to Dismiss Amended Complaint

13   until October 21, 2019 and to extend the date for Trans Union to file their Reply until November
14
     7, 2019.
15

16

17

18

19

20

21

22

23

24

25

26

27
     ///
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO TRANS UNION’S
     MOTION TO DISMISS AMENDED COMPLAINT [FIRST REQUEST] - 2
 1          7.      This stipulation is made in good faith, is not interposed for delay, and is not filed
 2
     for an improper purpose.
 3
            IT IS SO STIPULATED.
 4          Dated October 10, 2019.
 5    KNEPPER & CLARK LLC                              QUILLING SELANDER LOWNDS WINSLETT &
                                                       MOSER PC
 6
      /s/ Matthew I. Knepper
 7    Matthew I. Knepper, Esq.                         /s/ Jennifer R. Bergh
      Nevada Bar No. 12796                             Jennifer R. Bergh, Esq.
 8    Miles N. Clark, Esq.                             Nevada Bar No. 14480
 9
      Nevada Bar No. 13848                             6900 N. Dallas Parkway, Suite 800
      5510 So. Fort Apache Rd, Suite 30                Plano, TX 75204
10    Las Vegas, NV 89148                              Email: jbergh@qslwm.com
      Email: matthew.knepper@knepperclark.com
11    Email: miles.clark@knepperclark.com
12
      HAINES & KRIEGER LLC                             ALVERSON TAYLOR & SANDERS
13    David H. Krieger, Esq.                           Trevor Waite, Esq.
      Nevada Bar No. 9086                              Nevada Bar No. 13779
14    8985 S. Eastern Avenue, Suite 350                6605 Grand Montecito Parkway, Suite 200
15
      Las Vegas, NV 89123                              Las Vegas, NV 89149
      Email: dkrieger@hainesandkrieger.com
16                                                     Counsel for Defendant
      Counsel for Plaintiff                            Trans Union LLC
17
                                                     Turpin v. Equifax information Services, LLC et al
18
                                                                             2:19-cv-01103-JAD-NJK
19
                                ORDER GRANTING
20           STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
               TRANS UNION’S MOTION TO DISMISS AMENDED COMPLAINT
21

22
            IT IS SO ORDERED.
23
                                  ________________________________________
24
                                  UNITED STATES DISTRICT JUDGE
25
                                                                 10/15/2019
                                                        Dated: _______________
26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO TRANS UNION’S
     MOTION TO DISMISS AMENDED COMPLAINT [FIRST REQUEST] - 3
